868 A.2d 378 (2005)
Ivonne V. FERGUSON, Respondent
v.
Joel L. McKIERNAN, Petitioner.
Supreme Court of Pennsylvania.
February 2, 2005.

ORDER
PER CURIAM.
AND NOW, this 2ND day of February 2005, the Petition for Allowance of Appeal is granted limited to the following issues:
a. Whether the public policy of the Commonwealth, which precludes the ability of the parties to bargain away the legal rights of children, should be extended to an agreement between a sperm donor and donee for the donation of sperm in a clinical setting when the agreement was made prior to the conception of the children?
b. Whether the Superior Court unconstitutionally violated the Petitioner's equal protection rights by holding him liable for the paternity and support of the children produced by his sperm donation when sperm donors similarly situated are not liable?
c. Whether the Superior Court erred in finding that the Respondent was not estopped from denying the enforceability of the Agreement entered into prior to the conception of the children?